Exhibit 10.2

 

PSB HOLDINGS, INC.
2005 STOCK-BASED INCENTIVE PLAN

 

FORM OF

RESTRICTED STOCK AGREEMENT
(EMPLOYEES AND DIRECTORS)

 

A.                                   An AWARD for a total of               
shares of common stock, par value $.10 per share, of PSB Holdings, Inc. (the
“Company”) is hereby granted to                        (the “Recipient”),
subject in all respects to the terms and provisions of the PSB Holdings, Inc.
2005 Stock-Based Incentive Plan (the “Plan”), which has been approved by the
board of directors of the Company and the stockholders of the Company, which is
incorporated herein by reference.  The terms of this Restricted Stock Agreement
are subject to the terms and conditions of the Plan, except where otherwise
indicated.

 

B.                                     The shares of common stock awarded
hereunder shall bear a legend restricting the transferability of such common
stock (hereinafter referred to as the “Restricted Stock”).  The Restricted Stock
awarded to the Recipient shall not be sold, assigned, transferred, pledged, or
otherwise encumbered by the Recipient, except as hereinafter provided, until
such Restricted Stock has vested (the “Restricted Period”).  Restricted Stock
shall vest in five (5) equal annual installments, with the first installment
vesting on November 7, 2006, and succeeding installments on each anniversary
thereafter through November 7, 2010.

 

C.                                     Following the execution of this
Restricted Stock Agreement, the Recipient shall receive a certificate or
certificates representing the shares of Restricted Stock that have been awarded
to him.  Upon receipt of the Restricted Stock certificates representing the
shares awarded hereunder, the Recipient shall execute and return to the Company
a stock power or powers endorsed in blank covering all such shares of Restricted
Stock.  Pursuant to the terms of the Plan, the Company shall deposit the
certificate or certificates representing the Recipient’s Restricted Stock Award,
together with the stock power(s), with an escrow agent specified by the Company
(the “Escrow Agent”).

 

D.                                    The Recipient shall have the right to vote
the shares awarded hereunder.  The Recipient will also receive dividends
declared with respect to the shares.

 

E.                                      If the Recipient ceases to maintain
employment or service with the Company or Putnam Savings Bank for any reason
other than Disability (as defined in the Plan), death, Retirement (as defined in
the Plan), or following a Change in Control (as defined in the Plan), all shares
of Restricted Stock awarded to such Recipient which have not vested shall be
forfeited by such Recipient.  In the event the Recipient’s employment or service
with the Company or an affiliate terminates due to Disability, death, Retirement
or following a Change in Control, the Restricted Stock allocated to the
Recipient which, as of the date of termination has not yet vested, shall be
deemed to vest as of the Recipient’s last day of employment or service with the
Company or an affiliate; provided that Restricted Stock awarded to an employee
who also serves as a director shall not be deemed to vest until both employment
and service as a director have been terminated.

 

F.                                      At the time the Restricted Stock vests
under the Plan, the Company shall deliver to the Recipient (or if the Restricted
Stock is deemed to vest due to the Recipient’s death, to the Recipient’s
beneficiary) shares of common stock of the Company representing the amount
earned, absent any restrictions that may have been imposed under the Plan.  Upon
delivery of the shares of common stock to

 

--------------------------------------------------------------------------------


 

the Recipient or beneficiary, such person shall execute and return to the
Company an Acknowledgment of Receipt of Earned Shares, in the form attached
hereto.

 

G.                                     A copy of the Plan governing this
Restricted Stock Award is attached hereto.  The Recipient is invited to review
all the provisions of the Plan governing this Award.

 

H.                                    The Recipient acknowledges receipt of a
copy of the Plan, a copy of which is annexed hereto, and represents that he is
familiar with the terms and provisions thereof.  The Recipient hereby accepts
this Award, subject to all the terms and provisions of the Plan.  The Recipient
hereby agrees to accept as  binding, conclusive, and final, all decisions and
interpretations of the Committee upon any questions arising under the Plan.  As
a condition to the issuance of shares of common stock of the Company under this
Award, the Recipient authorizes the Company to deduct from the settlement of an
Award any taxes required to be withheld by the Company under federal, state, or
local law as a result of his receipt of this Award.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

PSB HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Restricted Stock Agreement must be executed in duplicate originals, with
one original retained by the Company and one original retained by the Recipient

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES

 

I hereby acknowledge the delivery to me by PSB Holdings, Inc. (the “Company”) on
                     , of stock certificates for             shares of common
stock of the Company earned by me pursuant to the terms and conditions of the
PSB Holdings, Inc. Restricted Stock Agreement, and the PSB Holdings, Inc. 2005
Stock-Based Incentive Plan, which shares were transferred to me on the Company’s
stock record books on                        .

 

Dated:

 

 

 

 

 

 

 

Recipient’s name (Print)

 

 

 

 

 

 

 

Recipient’s signature

 

--------------------------------------------------------------------------------